Exhibit CERTIFICATE OF CHIEF EXECUTIVE OFFICER AND ACTING PRINCIPAL FINANCIAL OFFICER OF QUANTUM ENERGY INC. I, Sharon Farris, President, Chief Executive Officer and Acting Principal Financial Officer of Quantum Energy Inc. (the “Company”), hereby certify that, to the best of my knowledge, theyear-ended report of the Company on Form 10-K for the year-endedFebruary 28, 2009(the “Report”): a. complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and b. the information contained in the Report fairly presents, in all material respects, the financial condition of the Company at February 28, 2009, and the results of the Company’s operations for the quarter ended February 28, 2009. Date:July 24, 2009 /s/ Sharon Farris Sharon Farris President, Chief Executive Officer and Acting Principal Financial Officer
